DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 05/10/22, claims 1, 31, 34, 42, 46, 54-55, and 56 have been amended, claims 7-9, 12-30, 37, 39-40, 43, 47, 53, 56, and 58 have been canceled, claims 45 and 49 have been withdrawn, and claim 60 has been newly added.

Response to Amendment
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 05/10/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art references (Erhardt et al (8,836,784 A1); Moller et al (9,497,445 B2)).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 10, 31-35, 38, 40, 42-44, 46-48, 50-53, 57, and 59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bradski et al (2016/0026253 A1) in view of Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), Wahl et al (2006/0001954 A1), Horiguchi et al (9,577,794 B2), Sullivan et al (2002/0113753 A1), Erhardt et al (8,836,784 A1), and Moller et al (9,497,445 B2).
Regarding claims 1 and 31, Bradski et al discloses a head-mounted display (HMD) device, and one or more tangible, non-transitory computer readable media for a head-mounted display (HMD) device, comprising a plurality of instructions that, when executed, cause a processor/controller to perform the following method (paras. [0170-0175]), comprising:
at least one projector (644) for displaying (Fig. 20; paras. [0029], [0432], [0435], [0246-0250]);
a plurality of displays arranged in parallel with each other, each of the displays (33, 62, 378) being associated with one of a plurality of focal lengths (parameter) (abs.; paras. [0180], [0184], [0197-0200], [0330-0334], [0818]);
lenses (at least 138, 139) to provide a view of a three-dimensional (3D) scene (paras. [0234-0248]); and
a controller/means to:
request or perform a rendering of the multiple focus images and eye tracker information relating to a tracking of one or more eyes of a user of the HMD device, wherein the eye tracker information including orientation and pupil dilation/constriction of the user (paras. [0157], [0247-0250], [0411], [0429], [0550], [0565], [0774], [0780], [0815], [0896], [0900], [0031], [0199], [0233]); and
display, via the at least one projector (as discussed above), a frame/image(s) of the 3D scene, the frame viewable at the focal lengths/distance(s), the frame/image(s) including a plurality of focal layers/stack relating to the rendering/displaying of the multiple focus images, ones of the focal layers/stacks generated at respective ones of the focal lengths/distances (paras. [0247-0250], [0411], [0429]).

Bradski et al further teaches that a frame sequential multi-focal/focus (images) display approach may be used in conjunction with a number of the display system, wherein the high dynamic range driving may be conducted in tandem with the focus plane addressing function to comprise a high dynamic range multi-focal/focus 3D display, and the focal distance/length control mechanism of the eye (paras. [0248], [0285], [0008]).   
As an additional support, Popovich et al teaches eye tracking head-mounted display (HMD) device comprising left and right eye trackers being used in a light field display, wherein the light field displays provide imagery at multiple focal/focus planes, wherein the eye tracker information includes orientation and pupil dilation/constriction of the user, thereby supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (Figs. 41-42; paras. [0207], [0235], [0005], [0176]).
Bradski et al does not seem to particularly disclose:
a plurality of scatter shutters, each of the plurality of scatter shutters being associated a respective focal length; 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, wherein the multiple focus images are displayed on respective ones of the scatter shutters for a duration (of time),
adjusting the duration (of time), based on (a) a frame rate corresponding to the 3D scene and (b) a transition time corresponding to a first time to turn a first one of the scatter shutters opaque and a second time to turn a second one of the scatter shutters transparent;
vary a transparency of the scatter shutters based on the eye tracker information; and
wherein the first one of the scatter shutters to turn opaque in response to an alternating current pulse provided through a film of the first one of the scatter shutters. 
However, Bradski et al discloses that for Augmented Reality/Virtual Reality (AR/VR) applications, high frame rate of the projection display system is desired to reduce the display latency, wherein light field displays should be capable of displaying a number of depth focal layers in particular 6 or more depth focal layers, in order to allow a comfortable user experience, and the device could have a bandwidth capable of supporting the desired frame rate taking into account the number of depth layers and image resolution, in order to meet the desired attributes (e.g., in systems with a frame rate of 90 fps (frames per second), with a resolution of 1920×1080, 6 depth layers and a color depth of 8 bits, the required bandwidth would be 2.7×10.sup.10 bits/s or 27 G bits/s (90 fps×1920×1080 (resolution)×6 (depth layers)×3(RGB)×8 (color depth)) (para. [0003]); and
providing a projection display system, and a method for displaying image data, which supports a high frame rate and high bandwidth for light field applications, and a system controller for the display system for displaying image data, such that the system controller can be operated for the light field application complying with high frame rate and high bandwidth requirements, and further improve the frame rate and the bandwidth of conventional projection display systems (para. [0006]).
Furthermore, ELLSWORTH teaches system/method for controlling the focus depth of projected images comprising:
a plurality of scatter shutters (1420-1460; note that these are scattered), each of the plurality of scatter shutters being associated a respective focal length, and a transparent (T) mode or a reflective (R) mode of the respective scatter shutters, in order to allow for programming and controlling the depth of each region independently (Fig. 14; para. [0046]).
Furthermore, as an additional support, Wahl et al teaches a scattered shutter used in combination with a single illumination source to provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes (para. [0011]). 
Moreover, Erhardt et al teaches imaging system for recording events comprising:
an image capture device including a digital video camera configured to capture a video sequence of digital images, and wherein the processing system is configured to adjust a duration of time or a frame rate of the video sequence based on a type of the exception event, in order to make use of digital camera systems that are integrated into a motor vehicle for other purposes to provide enhanced features for reporting exception events such as motor vehicle accident events, unauthorized motor vehicle usage events and security system events, and this process provides a cost advantage since the digital camera systems can be used for multiple purposes, wherein the transmission of digital images to a central reporting service can provide an improved ability to assess the status and medical needs of the motor vehicle occupants in the case of a motor vehicle accident, hijacking or theft (col. 12, lines 57-62; col. 4, lines 33-51). 
Furthermore, Moller et al teaches high speed display shutter for autostereoscopic display comprising:
a first switchable aperture array having a relatively fast switching time from a substantially transparent state to a substantially opaque state, and a second switchable aperture array having a relatively fast switching time from a substantially opaque state to a substantially transparent state (abs.); 
a first switchable aperture array comprising a plurality of cells being normally in a transparent state having a first transition time  and a second transition time, the first transition time  being the time required to change from a transparent state to an opaque state and the second  transition time being the time required to change from the opaque state to the transparent state, wherein the first transition time is shorter than the second transition time, and wherein said first switchable aperture array and said second switchable aperture array are arranged to at least partially overlap such that light passing through the first switchable aperture array then passes through the second switchable aperture array in sequence, and the method comprising arranging the first switchable aperture array to be in a transparent state, arranging the second switchable aperture array to be in an opaque state, transitioning the second switchable aperture array from an opaque state to a transparent state, rendering a portion of the shutter transparent, and transitioning the first aperture array from a transparent state to an opaque state, rendering a portion of the shutter opaque, where the method may reduce the occurrence of striping (col. 17, lines 57-67; col. 18, lines 1-26); and
wherein the first switchable aperture array has a first fall time for switching time from a substantially opaque state to a substantially transparent state. The second switchable aperture array has a second fall time for switching from a substantially transparent state to a substantially opaque state, wherein the first and second fall times may be identical, and the first and second fall times may be different (adjusting the duration of time) and one switchable aperture array may have a better contrast ratio than the other switchable aperture array, wherein in such a case, the switching scheme is modified to improve contrast ratio of the shutter (col. 2, lines 41-56).
Moreover, Horiguchi et al teaches electro-optical device and stereoscopic vision display apparatus, comprising:
a plurality of shutters (32, 34), wherein the first one of the shutters turns opaque/closed/blocked in response to an alternating current pulse (p) (driving current) provided through the first one of the shutters, in order to provide a technique for suppressing deterioration in display quality caused due to an instantaneous variation in the intensity of the displayed light (abs.; Figs. 1-3 and 6; col. 6, lines 60-67; col. 7, lines 1-19; col. 10, lines 6-12).
Moreover, Sullivan et al teaches 3D display devices with transient light scattering shutters comprising, wherein at least a first one of the scatter shutter(s) turns/switches from an optically transparent/open mode/state to a light scattering mode/state by varying a voltage (driving current) provided through a film (1, 3) of the first scatter shutter, in order to generate high-quality 3D images that are viewable without special eyewear or headgear (abs.; Fig. 1; paras. [0039], [0036-0040]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Popovich et al, ELLSWORTH, Erhardt et al, and Moller et al’s teachings as above so as to request or perform a rendering of multiple focus images based on the eye tracker information relating to the tracking of one or more eyes of the user of the HMD device, wherein the multiple focus images correspond to one or more of the focal lengths, thereby deriving a high dynamic range multi-focal/focus 3D display comprising the focal distance/length control mechanism of the eye and supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (reasoning/motivation with proper rational emphasized), and further include the plurality of scatter shutters, each of the plurality of scatter shutters being associated the respective focal length, display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, and vary the transparency of the scatter shutters based on the eye tracker information, in order to allow for programming and controlling the depth of each region of shutters independently and provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes, and 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, wherein the multiple focus images are displayed on respective ones of the scatter shutters for the duration (e.g., a display time for a beginning to an end), in order to make use of digital camera systems that are integrated into a motor vehicle for other purposes to provide enhanced features for reporting exception events such as motor vehicle accident events, unauthorized motor vehicle usage events and security system events, and this process provides a cost advent age since the digital camera systems can be used for multiple purposes, wherein the transmission of digital images to a central reporting service can provide an improved ability to assess the status and medical needs of the motor vehicle occupants in the case of a motor vehicle accident, hijacking or theft, and
adjusting the duration of time, based on (a) the frame rate corresponding to the 3D scene and (b) the transition time corresponding to the first time to turn a first one of the scatter shutters opaque and the second time to turn a second one of the scatter shutters transparent, 
so that one switchable aperture array may have a better contrast ratio than the other switchable aperture array, wherein in such a case, the switching scheme is modified to improve contrast ratio of the shutter, and
further generate Horiguchi et al and Sullivan et al’s teachings as above, so that the first one of the scatter shutters turns opaque in response to the alternating current pulse provided through the film of the first one of the scatter shutters, in order to provide a technique for suppressing deterioration in display quality caused due to an instantaneous variation in the intensity of the displayed light, and generate high-quality 3D images that are viewable without special eyewear or headgear.
Regarding claims 42 and 46, Bradski et al discloses one or more tangible, non-transitory computer readable media for a head-mounted display (HMD) device, comprising a plurality of instructions that, when executed, cause a processor/controller to perform the following method (paras. [0170-0175]), comprising:
request or perform a rendering of the multiple focus images and eye tracker information relating to a tracking of one or more eyes of a user of the HMD device, wherein the eye tracker information including orientation and pupil dilation/constriction of the user, wherein the multiple focus images correspond to a plurality of focal lengths/distances, and a plurality of lenses (at least 138, 139) of the HMD device to provide a view of a three-dimensional (3D) scene (paras. [0234-0248]) (paras. [0157], [0247-0250], [0411], [0429], [0550], [0565], [0774], [0780], [0815], [0896], [0900], [0031], [0199], [0233]); and
display, via the at least one projector (as discussed above), a frame/image(s) of the 3D scene, the frame viewable at the focal lengths/distance(s), the frame/image(s) including a plurality of focal layers/stack relating to the rendering of the multiple focus images, ones of the focal layers/stacks generated at respective ones of the focal lengths/distances (paras. [0247-0250], [0411], [0429]).
Bradski et al further teaches that a frame sequential multi-focal/focus (images) display approach may be used in conjunction with a number of the display system, wherein the high dynamic range driving may be conducted in tandem with the focus plane addressing function to comprise a high dynamic range multi-focal/focus 3D display, and the focal distance/length control mechanism of the eye (paras. [0248], [0285], [0008]).   
As an additional support, Popovich et al teaches eye tracking head-mounted display (HMD) device comprising left and right eye trackers being used in a light field display, wherein the light field displays provide imagery at multiple focal/focus planes, wherein the eye tracker information includes orientation and pupil dilation/constriction of the user, thereby supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (Figs. 41-42; paras. [0207], [0235], [0005], [0176]).
Bradski et al does not seem to particularly disclose:
the multiple focus images correspond to the plurality of focal lengths/distances associated with each of a plurality of scatter shutters of the HMD device to be used with a plurality of lenses of the HMD device to provide a view of a three-dimensional (3D) scene;
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, wherein the multiple focus images are displayed on respective ones of the scatter shutters for a duration (of time),
adjusting the duration (of time), based on (a) a frame rate corresponding to the 3D scene and (b) a transition time corresponding to a first time to turn a first one of the scatter shutters opaque and a second time to turn a second one of the scatter shutters transparent;
vary a transparency of the scatter shutters based on the eye tracker information; and
wherein the first one of the scatter shutters to turn opaque in response to an alternating current pulse provided through a film of the first one of the scatter shutters. 
However, Bradski et al discloses that for Augmented Reality/Virtual Reality (AR/VR) applications, high frame rate of the projection display system is desired to reduce the display latency, wherein light field displays should be capable of displaying a number of depth focal layers in particular 6 or more depth focal layers, in order to allow a comfortable user experience, and the device could have a bandwidth capable of supporting the desired frame rate taking into account the number of depth layers and image resolution, in order to meet the desired attributes (e.g., in systems with a frame rate of 90 fps (frames per second), with a resolution of 1920×1080, 6 depth layers and a color depth of 8 bits, the required bandwidth would be 2.7×10.sup.10 bits/s or 27 G bits/s (90 fps×1920×1080 (resolution)×6 (depth layers)×3(RGB)×8 (color depth)) (para. [0003]); and
providing a projection display system, and a method for displaying image data, which supports a high frame rate and high bandwidth for light field applications, and a system controller for the display system for displaying image data, such that the system controller can be operated for the light field application complying with high frame rate and high bandwidth requirements, and further improve the frame rate and the bandwidth of conventional projection display systems (para. [0006]).

Furthermore, ELLSWORTH teaches system/method for controlling the focus depth of projected images comprising:
a plurality of scatter shutters (1420-1460; note that these are scattered), each of the plurality of scatter shutters being associated a respective focal length, and a transparent (T) mode or a reflective (R) mode of the respective scatter shutters, in order to allow for programming and controlling the depth of each region independently (Fig. 14; para. [0046]).
Furthermore, as an additional/supplemental support, Wahl et al teaches a scattered shutter used in combination with a single illumination source to provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes (para. [0011]). 
Moreover, Erhardt et al teaches imaging system for recording events comprising:
an image capture device including a digital video camera configured to capture a video sequence of digital images, and wherein the processing system is configured to adjust a duration of time or a frame rate of the video sequence based on a type of the exception event, in order to make use of digital camera systems that are integrated into a motor vehicle for other purposes to provide enhanced features for reporting exception events such as motor vehicle accident events, unauthorized motor vehicle usage events and security system events, and this process provides a cost advantage since the digital camera systems can be used for multiple purposes, wherein the transmission of digital images to a central reporting service can provide an improved ability to assess the status and medical needs of the motor vehicle occupants in the case of a motor vehicle accident, hijacking or theft (col. 12, lines 57-62; col. 4, lines 33-51). 
Furthermore, Moller et al teaches high speed display shutter for autostereoscopic display comprising:
a first switchable aperture array having a relatively fast switching time from a substantially transparent state to a substantially opaque state, and a second switchable aperture array having a relatively fast switching time from a substantially opaque state to a substantially transparent state (abs.); 
a first switchable aperture array comprising a plurality of cells being normally in a transparent state having a first transition time  and a second transition time, the first transition time  being the time required to change from a transparent state to an opaque state and the second  transition time being the time required to change from the opaque state to the transparent state, wherein the first transition time is shorter than the second transition time, and wherein said first switchable aperture array and said second switchable aperture array are arranged to at least partially overlap such that light passing through the first switchable aperture array then passes through the second switchable aperture array in sequence, and the method comprising arranging the first switchable aperture array to be in a transparent state, arranging the second switchable aperture array to be in an opaque state, transitioning the second switchable aperture array from an opaque state to a transparent state, rendering a portion of the shutter transparent, and transitioning the first aperture array from a transparent state to an opaque state, rendering a portion of the shutter opaque, where the method may reduce the occurrence of striping (col. 17, lines 57-67; col. 18, lines 1-26); and
wherein the first switchable aperture array has a first fall time for switching time from a substantially opaque state to a substantially transparent state. The second switchable aperture array has a second fall time for switching from a substantially transparent state to a substantially opaque state, wherein the first and second fall times may be identical, and the first and second fall times may be different (adjusting the duration of time) and one switchable aperture array may have a better contrast ratio than the other switchable aperture array, wherein in such a case, the switching scheme is modified to improve contrast ratio of the shutter (col. 2, lines 41-56).
Moreover, Horiguchi et al teaches electro-optical device and stereoscopic vision display apparatus, comprising:
a plurality of shutters (32, 34), wherein the first one of the shutters turns opaque/closed/blocked in response to an alternating current pulse (p) (driving current) provided through the first one of the shutters, in order to provide a technique for suppressing deterioration in display quality caused due to an instantaneous variation in the intensity of the displayed light (abs.; Figs. 1-3 and 6; col. 6, lines 60-67; col. 7, lines 1-19; col. 10, lines 6-12).
Moreover, Sullivan et al teaches 3D display devices with transient light scattering shutters comprising, wherein at least a first one of the scatter shutter(s) turns/switches from an optically transparent/open mode/state to a light scattering mode/state by varying a voltage (driving current) provided through a film (1, 3) of the first scatter shutter, in order to generate high-quality 3D images that are viewable without special eyewear or headgear (abs.; Fig. 1; paras. [00 39], [0036-0040]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Popovich et al, ELLSWORTH, and Sullivan et al’s teachings as above so as to request or perform a rendering of multiple focus images based on the eye tracker information relating to the tracking of one or more eyes of the user of the HMD device, the multiple focus images correspond to the plurality of focal lengths/distances associated with each of the plurality of scatter shutters of the HMD device to be used with the plurality of lenses of the HMD device to provide the view of the three-dimensional (3D) scene, 
 thereby deriving a high dynamic range multi-focal/focus 3D display comprising the focal distance/length control mechanism of the eye and supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (reasoning/motivation with proper rational emphasized), 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, and vary the transparency of the scatter shutters based on the eye tracker information, in order to allow for programming and controlling the depth of each region of shutters independently and provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes, and 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, wherein the multiple focus images are displayed on respective ones of the scatter shutters for the duration (e.g., a display time for a beginning to an end), in order to make use of digital camera systems that are integrated into a motor vehicle for other purposes to provide enhanced features for reporting exception events such as motor vehicle accident events, unauthorized motor vehicle usage events and security system events, and this process provides a cost advent age since the digital camera systems can be used for multiple purposes, wherein the transmission of digital images to a central reporting service can provide an improved ability to assess the status and medical needs of the motor vehicle occupants in the case of a motor vehicle accident, hijacking or theft, and
adjusting the duration of time, based on (a) the frame rate corresponding to the 3D scene and (b) the transition time corresponding to the first time to turn a first one of the scatter shutters opaque and the second time to turn a second one of the scatter shutters transparent, 
so that one switchable aperture array may have a better contrast ratio than the other switchable aperture array, wherein in such a case, the switching scheme is modified to improve contrast ratio of the shutter, and
further incorporate Horiguchi et al and Sullivan et al’s teachings as above, so that the first one of the scatter shutters turns opaque in response to the alternating current pulse provided through the film of the first one of the scatter shutters, in order to provide a technique for suppressing deterioration in display quality caused due to an instantaneous variation in the intensity of the displayed light, and generate high-quality 3D images that are viewable without special eyewear or headgear.
Regarding claims 2, 32, 43, and 47, Bradski et al discloses, wherein the displays comprise transparent organic light emitting diode displays (OLED) (para. [0197]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize the scatter shutters include transparent organic light emitting diode displays for substantially the same reason/rational as discussed above.
Regarding claims 3 and 33, Bradski et al discloses a frame sequential multi-focal display and variable focus lens, wherein each line or pixel may be displayed/presented and dynamically focused through the variable focus lens to be perceived at a different focal distance from eye of viewer (para. [0248]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the scatter shutters would be arranged in focal length/distance sequence starting from closest to the lenses to a scatter shutter farthest from the lenses for substantially the same reason/rational as discussed above.
Regarding claims 4, 34, 44, and 48, Bradski et al discloses, wherein the lenses are to be on state when the 3D scene is to be displayed, wherein the 3D scene is to be associated with an augmented reality experience (paras. [0894], [0872], [0909], [0949]), wherein the lenses are to be off when the displays are to allow visible light to pass through to the lenses (paras. [0379], [0445]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the lenses are to be off when the scatter shutters allow visible light to pass through to the lenses for substantially the same reason/rational as discussed above.
Regarding claims 5 and 35, Bradski et al discloses, wherein the 3D scene is associated with a virtual reality experience (paras. [0218], [0516-0521]).
Regarding claims 10 and 40, Bradski et al discloses the displays comprise transparent organic light emitting diode displays (OLED) (para. [0197]) and a controller (70) (para. [0215]), wherein the displays are to allow the visible light to pass through by turning (changing to) transparent in order to allow for transmission of at least some light from the local environment (paras. [0442], [0894], [0909]).
Furthermore, ELLSWORTH teaches scatter shutters and the transparent (T) mode as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the scatter shutters are to allow the visible light to pass through by turning (changing to) transparent (mode) in response to a signal from the controller in order to allow for transmission of at least some light from the local environment. 
Regarding claim 38, ELLSWORTH teaches the scatter shutters include 3 or more scatter shutters (1420-1460).
Regarding claim 50, ELLSWORTH teaches, wherein the scatter shutters are arranged in a stack (Fig. 14).
Regarding claim 51, ELLSWORTH teaches, wherein a first projector (2310, on a left side) of the at least one projector is mounted to a first (left) side of the HMD device and a second projector (2310, on a right side) of the at least one projector is mounted to a second (right) side of the HMD device opposite the first side (Figs. 23-24; paras. [0516-0517], [0533-0534]).
Regarding claim 52, ELLSWORTH teaches, wherein the first projector (2310, on a left side) corresponds to a left eye of the user and the second projector (2310, on a right side) corresponds to a right eye of the user (Figs. 23-24; paras. [0516-0517], [0533-0534]).
Regarding claim 53, ELLSWORTH teaches, wherein the transparency of the scatter shutters is varied by changing the scatter shutters between opaque (closed mode) and clear (transparent mode) (para. [0046]).
Regarding claim 57, ELLSWORTH teaches the plurality of scatter shutters (1420-1460; note that these are scattered), each of the plurality of scatter shutters being associated a respective focal length, and a transparent (T) mode or a reflective/reflection (R) mode of the respective scatter shutters, in order to allow for programming and controlling the depth of each region independently, as discussed above.
Furthermore, Sullivan et al teaches:
Cell walls 1 and 3 can be any suitable glass or plastic substrate, wherein the substrate material is chosen such that it has an index of refraction preferably matched to the underlying layers of the cell such that reflection (one direction) and refraction (other direction) of light are minimized, wherein the exterior surfaces of cell walls 1 and 3 are preferably treated with anti-reflection (AR) layers, such as laminated films (a film inherently includes molecules) or evaporated dielectric oxides, to further improve light transmission, wherein the interior surfaces of the cell walls are also preferably treated with an index matching layer to minimize refraction index mismatch between the cell walls and adjacent layers, and additionally, or alternatively, the cell walls (the film) can be treated with a layer that limits (a corresponding direction) selected wavelengths of light to alter the performance of the light scattering shutter, wherein, a layer that limits light (a first direction, such as a reflection) from, for example, the ultraviolet spectrum, may improve the stability of the light scattering shutter, and in another embodiment, the cell walls have embedded within them one or more substances that absorb (refraction) selected wavelengths of light (a second direction such as a refraction) (para. [0039]),
wherein in order to provide wider viewing angles, smaller percentages of polymer (film) can be used with cholesteric or chiral nematic liquid crystals, and when the electric field is off ("field-off state"), the polymer (film) disrupts the long range order of the liquid crystals, thus creating refraction index discontinuities and a light scattering appearance, wherein application of the electric field causes the liquid crystal directors (to provide/control a direction) to homeotropically align with the electric field (i.e., the long axis of the liquid crystals aligns perpendicular to the cell wall), so as to eliminate the refractive index discontinuities and makes the liquid crystal polymer film transparent, and in both high and low percentage polymer films, the addition of a polymer to the liquid crystal gives rise to shutters that scatter light in the absence of an electric field (para. [0006]); and
at large enough viewing angles, the perceived mismatch between the effective index of refraction of the liquid crystal and the refractive index of the polymer makes the film appear essentially opaque/closed/dark (para. [0005]);
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teaching as above as taught by Sullivan et al to realize/recognize, 
wherein molecules of the film can be oriented in the first direction when the first one of the scatter shutters is opaque (mode), and the molecules of the film oriented in the second direction when the first one or the scatter shutters is transparent (mode), the second direction different from the first direction, in order to minimize the refraction index mismatch between the films and adjacent layers, improve light transmission, provide wider viewing angles, create refraction index discontinuities and the light scattering appearance, and improve the stability of the light scattering shutter. 



Regarding claim 59, Bradski et al discloses displaying, via the at least one projector, the frame/image(s) of the 3D scene, the frame viewable at the focal lengths/distance(s), the frame/image(s) including the plurality of focal layers/stack relating to the rendering/displaying of the multiple focus images, ones of the focal layers/stacks generated at respective ones of the focal lengths/distances as discussed above.
Furthermore, Bradski et al discloses that for Augmented Reality/Virtual Reality (AR/VR) applications, high frame rate of the projection display system is desired to reduce the display latency, wherein light field displays should be capable of displaying a number of depth focal layers in particular 6 or more depth focal layers, in order to allow a comfortable user experience, and the device could have a bandwidth capable of supporting the desired frame rate taking into account the number of depth layers and image resolution, in order to meet the desired attributes (as an example, in systems with a frame rate of 90 fps (frames per second), with a resolution of 1920×1080, 6 depth layers and a color depth of 8 bits, the required bandwidth would be 2.7×10.sup.10 bits/s or 27 G bits/s (90 fps×1920×1080 (resolution)×6 (depth layers)×3(RGB)×8 (color depth)) (para. [0003]).
Moreover, Bradski et al discloses that in one embodiment, to provide enough frame rate to support such a configuration, two display elements may be integrated: a full-color, high-resolution liquid crystal display, and in further embodiment, for a given global frame, the system may be configured to present on an LCD a full-color, all in-focus image (paras. [0273], [0277]),
wherein one is able to have an RGB (red, green, blue) display without having to combine red, green, and blue into a single-mode core, which is an advantage, because conventional mechanisms for combining a plurality (such as three) wavelets of light into a single core are subject to significant losses in optical energy (para. 0357]).
wherein in one embodiment, each tight cluster of 3 fiber cores contains one core that relays red light, one core that relays green light, and one core that relays blue light, and forming an effectively superimposed RGB pixel, so that the sparse tiling of 7 clusters produces resolution enhancement while the tight packing of 3 cores within the clusters facilitates seamless color blending without the need to utilize glossy RGB fiber combiners (para. [0358]),
wherein in another simple variation, one may have just one cluster housed in a conduit for, say, red/green/blue (and in another embodiment, another core may be added for infrared for uses such as eye tracking), and in another embodiment, additional cores may be placed in the tight cluster to carrying additional wavelengths of light to comprise a multi-primary display for increased color gamut (para. [0359]), and
the green wavelength may be prioritized and represented with various different wavefront levels. Red and blue may be relegated to being represented with a more Maxwellian approach (and, as described in reference to Maxwellian displays, software may be utilized to induce Gaussian levels of blur), in order to reduce costs associated with including too many elements to represent with full depth planes in red, blue, and green, wherein a display would simultaneously present multiple depths of focus (para. [0383]),
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teaching as above as taught by Bradski et al to realize/recognize 
the plurality of focal layers corresponding to different colors of the frame, in order to reduce costs associated with including too many elements to represent with full depth planes in red, blue, and green, wherein a display would simultaneously present multiple depths of focus, and further comprising increased color gamut.

7.	Claims 6 and 36 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bradski et al (2016/0026253 A1), Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), Wahl et al (2006/0001954 A1), Horiguchi et al (9,577,794 B2), Sullivan et al (2002/0113753 A1), Erhardt et al (8,836,784 A1), and Moller et al (9,497,445 B2)
as applied to claims 1 and 31 above, respectively, and further view of Hong et al (2007/0097277 A1).
Regarding claims 6 and 36, Bradski et al teaches a plurality of lens arrays, wherein the lens arrays generates a plurality of focal stack views for a plurality of different user’s focus as discussed above.
Furthermore, Hong et al teaches head mounted display with eye accommodation comprising using tunable focus micro lens array eye to produce eye accommodation information, wherein a LCD panel displays stereoscopic/3D images and uses tunable focus micro lens array to change the diopter of the display pixels to further provide eye accommodation information (abs. paras. [0001], [0006], [0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Chopra et al and Hong et al’s teachings as above so that the lenses include a plurality of lens arrays including micro lens arrays, wherein the lens arrays expand a size of an eye box by generating a plurality of focal stack views for a plurality of different eye positions, thereby producing eye accommodation information using the micro lens arrays for head mounted 3D displays.
8.	Claims 11 and 41 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bradski et al (2016/0026253 A1), Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), Wahl et al (2006/0001954 A1), Horiguchi et al (9,577,794 B2), Sullivan et al (2002/0113753 A1), Erhardt et al (8,836,784 A1), and Moller et al (9,497,445 B2)
 as applied to claims 1 and 31 above, respectively, and further view of Hua et al (2019/0260982 A1).
Regarding claims 11 and 41, the combination of the above cited references does not seem to particularly disclose, wherein the frame of the 3D scene is to appear in focus, and to provide a parallax effect.
However, Hua et al teaches a wearable 3D augmented reality display comprising rendering the true lightfield of a 3D scene reconstructed optically and thus accurate focus cues for digital information placed across a large depth range, and providing/achieving full parallax 3D object reconstruction and visualization in a very compact form suitable for a wearable system, in order to alleviate most of the limitations in a conventional autostereoscopic display and can be effectively utilized for addressing the accommodation-convergence discrepancy problem in conventional HMD systems (para. [0023]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Hua et al’s teaching as above so that the frame of the 3D scene is to appear in focus, and to provide a parallax effect, in order to alleviate most of the limitations in a conventional autostereoscopic display and can be effectively utilized for addressing the accommodation-convergence discrepancy problem in conventional HMD systems.

Allowable Subject Matter
9.	Claim 60 is objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 60 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims; 
Dependent claim 60 recites novel feature(s), wherein the prior art of record fails to anticipate or make obvious the novel feature(s) comprising, 
wherein the duration corresponds to a period of the frame rate divided by a number of the scatter shutters minus the transition time.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 
Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Adkins et al (2009/0051759 A1), Equipment/methods for the synchronization of stereoscopic projection displays.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/SHAWN S AN/Primary Examiner, Art Unit 2483